Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 1 of 7                PageID #: 119




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

PAUL WROBEL,                               )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )      1:21-cv-00028-JDL
                                           )
STATE OF MAINE, et al.,                    )
                                           )
                                           )
              Defendants                   )

   RECOMMENDED DECISION ON DEFENDANTS’ MOTION TO DISMISS
    AND PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

       Plaintiff asserts various claims against the State of Maine and the Maine Attorney

General based on the alleged actions of several current state and federal officials. Plaintiff

has moved for judgment on the pleadings. (Plaintiff’s Motion, ECF No. 11.) Defendants

have moved to dismiss the complaint. (Defendants’ Motion, ECF No. 9.)

       Following a review of Plaintiff’s complaint and after consideration of the parties’

submissions, I recommend the Court grant Defendants’ motion and dismiss as moot

Plaintiff’s motion.

                                   BACKGROUND FACTS
       The following facts are drawn from Plaintiff’s complaint, including the attached

exhibits, and Plaintiff’s subsequent pleadings. See Waterman v. White Interior Sols., No.

2:19-cv-00032-JDL, 2019 WL 5764661, at *2 (D. Me. Nov. 5, 2019) (stating that a court

may “consider other filings by a self-represented plaintiff, ‘including [the] response to the

motion to dismiss, to understand the nature and basis of [his] claims’” (quoting Wall v.
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 2 of 7                  PageID #: 120




Dion, 257 F. Supp. 2d 316, 318 (D. Me. 2003)). A plaintiff’s factual allegations are

generally deemed true when evaluating a motion to dismiss. See McKee v. Cosby, 874

F.3d 54, 59 (1st Cir. 2017) (considering a motion to dismiss pursuant to Rule 12(b)(6));

Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010) (considering a motion to

dismiss pursuant to Rule 12(b)(1)).

       Plaintiff claims that certain state, local and federal elected officials committed

treason and other criminal acts and thereby trespassed on his constitutional rights.

(Complaint ¶¶ 15-18, 20, 21, 24.)          He also alleges millions mail-in ballots were

unconstitutionally distributed. (Id. ¶ 48.) In support of his claims, Plaintiff cites several

contracts and select portions of the U.S. Constitution, the Constitution of Maine, and the

New Hampshire Constitution and Bill of Rights; he “demands under the coarse [sic] of the

common law, the redress of wrongs done to him and of the grievances suffered.” (Id. ¶¶

1, 3, 33-47.) He also demands the removal of the elected officials, enactment of the

“National Security and Reformation Act” and the payment of damages. (Id. ¶¶ 21, 23-24,

34, 48.)

                                    MOTION TO DISMISS

       Defendants move to dismiss Plaintiff’s complaint for lack of subject matter

jurisdiction (Fed. R. Civ. P. 12(b)(1)) and based on Plaintiff’s alleged failure to assert facts

to support an actionable claim (Fed. R. Civ. P. 12(b)(6)). Defendants also argue that the

Eleventh Amendment bars the relief sought by Plaintiff.




                                               2
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 3 of 7                             PageID #: 121




        Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.1 The jurisdiction

of the federal courts is limited to “Cases” and “Controversies.” Hochendoner v. Genzyme

Corp., 823 F.3d 724, 730 (1st Cir. 2016) (quoting U.S. Const. art. III, § 2, cl. 1). The

limitation reflects “the proper – and properly limited – role of the courts in a democratic

society.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

        “A motion to dismiss an action under Rule 12(b)(1) . . . raises the fundamental

question whether the federal district court has subject matter jurisdiction over the action

before it.” United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st Cir. 2005)

(quotation marks omitted). On such a motion, the court must “credit the plaintiff’s well-

pled factual allegations and draw all reasonable inferences in the plaintiff’s favor.”

Merlonghi, 620 F.3d at 54.

        Plaintiff’s claims are not justiciable because they raise matters that are “commit[ted]

… to a coordinate political department,” “lack … judicially discoverable and manageable

standards for resolving” them, and cannot be decided “without an initial policy

determination of a kind clearly for nonjudicial discretion.” Baker v. Carr, 369 U.S. 186,

217 (1962). Plaintiff also lacks standing to assert any potential claims based on the alleged

facts regarding the actions taken by the state, local and federal elected officials, insofar as



1
 Pursuant to 28 U.S.C. § 1332, federal district courts also have original jurisdiction “where the matter in
controversy exceeds the sum or value of $75,000 … and is between citizens of different States.” 28 U.S.C.
§ 1332(a)(1). Federal courts, however, do not have diversity jurisdiction where, as here, a state is a party.
U.S.I. Props. Corp. v. M.D. Constr. Co., 230 F.3d 489, 500 (1st Cir. 2000); Hoffman v. Connecticut, 671
F. Supp. 2d 166, 169 n.3 (D. Me. Sept. 18, 2009).


                                                     3
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 4 of 7                            PageID #: 122




the allegations reflect grievances concerning matters committed to the representative

branches of government. Chardon – Dubos v. United States, 273 Fed. App’x 5 (1st Cir.

2008) (citing FEC v. Akins, 524 U.S. 11, 24 (1998), and Valley Forge Christian Coll. v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464, 474 – 75 (1982));

see also Do-Nguyen v. Clinton, 100 F. Supp. 2d 1241, 1245 – 47 (S.D. Cal. 2000)

(dismissing claims related to executive policy, citing plaintiff’s lack of standing to assert

claims involving generalized grievances and matters “more appropriately addressed in the

representative branches” and, in the alternative, based on nonjusticiability of political

question); Weinstein v. Trump, No. 1:17-cv-01018, 2017 WL 6544635, at *4 (S.D.N.Y.

Dec. 21, 2017) (dismissing action to enforce alleged promise or pledge to address conflicts

of interest).

        Even if Plaintiff’s allegations could be construed to assert a potential claim within

the Court’s jurisdiction, Plaintiff has not asserted an actionable claim against the named

defendants. In reviewing a motion to dismiss under Rule 12(b)(6), a court “must evaluate

whether the complaint adequately pleads facts that ‘state a claim to relief that is plausible

on its face.’” Guilfoile v. Shields, 913 F.3d 178, 186 (1st Cir. 2019) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here, Plaintiff has not alleged any facts to

suggest the Defendants engaged in any of the conduct about which he complains and thus

he has not asserted an actionable claim against the named Defendants.2


2
 To the extent Plaintiff seeks to institute criminal proceedings against certain individuals, Plaintiff does
not have standing to pursue criminal charges against the individuals, or to demand that Defendants institute
such proceedings. United States v. Nixon, 418 U.S. 683, 693 (1974) (“the Executive Branch has exclusive
authority and absolute discretion to decide whether to prosecute a case”); Linda R.S. v. Richard D., 410
U.S. 614, 619 (1973) (private citizens lack a judicially cognizable interest in the criminal prosecution of
                                                     4
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 5 of 7                              PageID #: 123




        Furthermore, the State of Maine is immune from suit in this Court under the

Eleventh Amendment of the United States Constitution. The State of Maine has immunity

under the Eleventh Amendment against suits brought by citizens in federal court, regardless

of the form of relief requested. Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97 n. 6 (1st

Cir. 2009) (“A plaintiff may seek prospective injunctive relief against a state official, but

may not obtain such relief against a state or its agency because of the sovereign immunity

bar of the Eleventh Amendment.”). Plaintiff, therefore, cannot prevail in federal court on

federal claims asserted against the State, absent waiver of immunity. 3 Also, “[a]bsent an

explicit waiver from the state, the Eleventh Amendment bars official capacity suits against

state actors in federal court unless the suit seeks prospective injunctive relief.” Caisse v.

Dubois, 346 F.3d 213, 218 (1st Cir. 2003); see Ex parte Young, 209 U.S. 123 (1908).

Plaintiff has not made any cognizable demand for prospective injunctive relief and has not

alleged any facts that would support a finding of waiver. Plaintiff, therefore, cannot prevail

in federal court on federal claims asserted against the State of Maine or any individuals in

their official capacity.



another); Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989); Briand v. Lavigne, 223 F. Supp. 2d 241, 251 (D.
Me. 2002).
3
  Eleventh Amendment immunity may be waived by a state in some circumstances. For example, states
that participate in certain federal programs through which they accept federal funds may by such conduct
waive immunity under the Eleventh Amendment to causes of action expressly authorized by Congress in
the context of such programs. See, e.g., Lebron v. Commonwealth of Puerto Rico, 770 F.3d 25, 32 (1st Cir.
2014) (providing as examples the Individuals with Disabilities in Education Act and the Rehabilitation
Act). See also Edelman v. Jordan, 415 U.S. 651, 673 (1974) (“The mere fact that a State participates in a
program through which the Federal Government provides assistance for the operation by the State of a
system of public aid is not sufficient to establish consent on the part of the State to be sued in the federal
courts.”).


                                                      5
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 6 of 7                          PageID #: 124




                         MOTION FOR JUDGMENT ON THE PLEADINGS
        Plaintiff has moved for judgment on the pleadings. Fed. R. Civ. P. 12(c). If the

Court adopts the recommendation to dismiss Plaintiff’s complaint, Plaintiff’s motion is

moot. If the Court considers the merit of Plaintiff’s motion, Plaintiff’s motion is without

merit. 4

                                            CONCLUSION

        Based on the foregoing analysis, I recommend the Court grant Defendants’ motion

to dismiss and dismiss as moot Plaintiff’s motion for judgment on the pleadings. In

addition, because the Court previously dismissed two other meritless actions initiated by

Plaintiff (see Wrobel v. State of Maine, et al., No. 1:20-cv-00425-JDL, Wrobel v. State of

Maine, et al., No. 1:20-cv-00430-JDL), an order informing Plaintiff that filing restrictions

“may be in the offing” in accordance with Cok v. Family Court of Rhode Island, 985 F.2d

32, 35 (1st Cir. 1993) is warranted.

                                              NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.




4
  Because Defendants filed a motion to dismiss rather than an answer to the complaint, Plaintiff’s motion
is arguably premature. The proper time to file a motion for judgment on the pleadings is “[a]fter the
pleadings are closed.” Fed. R. Civ. P. 12(c). “‘[T]he pleadings are closed for the purpose of Rule 12(c)
once a complaint and answer have been filed.’” McGuigan v. Conte, 629 F. Supp. 2d 76, 80 (D. Mass.
2009) (quoting Doe v. United States, 419 F.3d 1058, 1061 (9th Cir. 2005)).
                                                   6
Case 1:21-cv-00028-JDL Document 15 Filed 07/20/21 Page 7 of 7                 PageID #: 125




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 20th day of July, 2021.




                                             7
